Citation Nr: 0832913	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence was submitted to reopen 
claim for service connection for residuals of neck injury 
with herniated disk, claimed as cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The veteran had active service from July 1979 to April 1983.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.  



REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to final appellate 
review.  More specifically, it appears that there are 
potentially relevant records from the Social Security 
Administration that have not been obtained.

In this regard at the VA examination performed in February 
2006 the veteran reported that he was 'currently on 
Disability since 2000 or 2001.  The veteran again reported 
that he was Social Security Disability at his April 2008 BVA 
hearing.  Transcript at 13.  The RO acknowledged the need to 
obtain those records before the BVA hearing as the record 
contains a Routing and Transmittal Slip, apparently dated in 
April 2006, which has the notation "need SSA records."  
However, it does not appear that those records were ever 
requested.  

Having been put on notice of the existence of this evidence, 
the Board is of the opinion that the VA's duty to assist the 
veteran extends to obtaining these relevant government 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet.App. 67, 74 (1996).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The RO/AMC should obtain and associate 
with the claims file a copy of any 
decision awarding the veteran benefits 
from the Social Security Administration 
and the medical evidence considered in 
reaching any such decision.

2.  The RO/AMC should obtain and associate 
with the claims file any VA treatment 
records pertaining to the veteran's 
cervical spine dated since October 2005, 
the date of the last VA records referred 
to in the Statement of the Case.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




